                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York

DMP:MTK                                         271 Cadman Plaza East
F#2016R00826                                    Brooklyn, New York 11201


                                                April 24, 2020

By Email & ECF

The Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

             Re:    United States v. Eric Sedge
                    Docket No. 16-CR-537 (KAM)

Dear Judge Matsumoto:

              The government writes in response to the Court’s request for additional
information regarding conditions at FCI Danbury. Based on information provided from FCI
Danbury, the government reports the following:

   • As of April 24, 2020, FCI Danbury currently has 20 inmates on isolation status due to
     potential COVID-19 infection; 15 of those inmates are confirmed positive for the
     virus.
   • As of April 24, 2020, there has been one death at FCI Danbury related to COVID-19.
   • FCI Danbury has been able to test all inmates showing symptoms of the COVID-19
     virus.
   • FCI Danbury has established an isolation unit for positive and suspected positive
     inmates (those inmates awaiting results).
   • FCI Danbury has established a quarantine unit for inmates awaiting home
     confinement approval.
   • All inmates at FCI Danbury are confined to their assigned housing unit, required to
     wear masks and subject to daily temperature checks.
   • All inmates at FCI Danbury are currently fed in their units.
   • All inmates at FCI Danbury attend sick call in their unit.
   • A daily cleaning schedule has been established at FCI Danbury for shower and living
     areas, with cleaning supplies delivered each day.

Finally, FCI Danbury has received the defendant’s April 10, 2020 request for home
confinement and plans to respond to the defendant’s request no later than May 10, 2020.


                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:      /s/ Michael T. Keilty
                                                 Michael T. Keilty
                                                 Assistant U.S. Attorney
                                                 (718) 254-7528

cc: Defense Counsel




                                             2
